Opionion of the court delivered by
Tompkins, J.
Huston as administrator of Samuel Brownjohn, sued Becknell before a justice of the peace, where having obtained judgment, Becknell appealed to the circuit court. In that court Huston again obtained a judgment, and to reverse it Becknell appeals to. this court.
On the trial of this cause in the circuit court, Huston produced Claiborn F. Jackson, a witness, and asked him whether he did not file with the county court of Saline county, a transcript of a judgment obtained by Jackson & Oo. in the court of William Becknell, a justice of the peace, against Samuel Brownjohn. Becknell objected to the answering of the question and the court overruled his objection: an affimative answer was given. 'Huston then asked whether the county court did not allow amount of the judgment to Jackson & Oo. Becknell objected, but the court overruling him, the witness answered affirmatively, Huston then offered as evidence ol the said order of allowance, a transcript from the Records *40the county court reciting the transcript of the judgment before the justice, but the transcript itself was not produced, to the admission of which Becknell objected and was overruled. This transcript being read Huston gave in evidence a writing purporting to be a receipt of Beck-nell,in these words: “Received of Charles PI. Yeeder thirty seven dollars and fifty cents in full of a judgment on my'docket against Samuel T. Brownjohn in favor of C„ F. Jackson & Co.” (signed)
A receipt given by defd. to a third person, evidence for plff. against defendant.
After plfLmwho stotes^hat he has closed his evi-denee, and defd. recovers tor a non suit because iet-ters of administration have not been permit them to'be read.
To shew that a ed withoutmone1" paid, the defd. should be allowed art^tQ6whom the re.celpt was given, applied at ‘one aí,rtpare«oípí particular purpose ney hadbfenp”°da toanotherperson” ■ — the witness ^¡ey pdf °fn° m0,r ‘
WILLIAM BECKNELL.”
The reading of which was also opposed, but it was read. Huston then proved by Jackson who was one of the firm of Jackson & Co., that he had never received from Becknell the sum of money in the receipt specified, and also proved that he had received from Huston the amount of the allowance above-mentioned to have been to Jackson & Co. by the county court of Saline county, and that Jackson & Co. never had any other claim against Brownjohn; here Pluston told the court his evidence was closed: Becknell then moved the court to instruct the jury to find for the defendant, as in ease of a non suu because Pluston had given no evidence of his being , 7. . , . r , ° ° administrator of Brownjohn,
_The court correctly permitted Huston to introduce his letters of administration. No injury was thereby done to Becknell. Becknell then offered to read in evidence the deposition of a witness to this effect, that about time of the date of the receipt one Charles H. Veeder’ attorney at law and counsel of Brownjohn in the action brought by Jackson & Co. against him, applied to Becknell for a receipt in behalf of his client for the amount °f that judgment, stating that he had paid the mo-noy to Jackson & Co., and that it was merely to satisfy his client who was a curious old man and had fallen out with him. Witness knew of no payments made to Beck-by either Yeeder or Brownjohn, and heard Becknell tell Veeder that he could not credit the docket without fr0m and
the court would not permit him to read the deposition to the jury.
This eyidence offered by Becknell himself, though weak, was competent, and connected with other which perhaps he might haye been able to find, might have been of service to him. The court should have permitted him to read his deposition. But we can see no reason why Huston’s evidence should have been excluded.
The circuit court then we think committed no error in *41refusing to exclude on Becknell’s motion the evidence offered by Huston; but in our opinion it did err in excluding that 'offered by Becknell.
Its judgment is therefore reversed and the cause remanded.